DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted July 15, 2021 has been accepted and entered.  Claims 1-9 are cancelled.  New claims 10-16 are added.  No claims are amended.  Thus, claims 10-16 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element which ensures a void between the moisture-proof member and the individual conic peak portions of the columnar scintillator crystals forming the columnar scintillator crystal layer under vacuum sealing.  The claim limitation repeats the element “moisture-proof member as the element to ensure the void between the moisture-proof member and the individual conic peak portions.  
Allowable Subject Matter
Claims 15-16 are allowable over the prior art. 
Regarding independent claims 15-16, the prior art fails to disclose or reasonably suggest wherein a manufacturing method of scintillator module, the method comprising: placing the substrate and a non-adhesive moisture-proof member under a vacuum environment, the moisture-proof member having a hardness sufficient to be able to ensure a void under vacuum sealing; setting the moisture-proof member opposite the columnar scintillator crystal layer, and press-bonding the moisture-proof member to the substrate; and vacuum-sealing the moisture-proof member and the substrate while ensuring a void between the moisture-proof member and individual conic peak portions of columnar scintillator crystals forming the columnar scintillator crystal layer, as claimed in combination with the rest of the claim limitations, so as to enable scintillator crystals high resolution and luminescence without optical loss or decrease in crystal sharpness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyama et al (US 2015/0247934 A1) discloses a scintillator panel and radiation detection device, comprising: a scintillator panel 1 includes the solvent permeation blocking film 40. The solvent permeation blocking film 40 is formed on the upper surfaces 20a and the side surfaces 20b of the scintillator sections 20 so as to cover the upper surfaces 20a and the side surfaces 20b of the scintillator sections 20. In particular, the solvent permeation blocking film 40 is formed so as not to fill the gaps 30 between the side surfaces 20b of the scintillator sections 20 adjacent to one another (that is, so as to keep the gaps 30).  Gaps 41 are formed between a portions of the solvent permeation blocking film 40 on the side surfaces 20b of the scintillator sections 20 adjacent to one another.

    PNG
    media_image1.png
    390
    590
    media_image1.png
    Greyscale

Baumgartner et al (US 2003/0107001 A1) discloses an X-ray detector assembly, comprising: a moisture resistant cover 2 of FIG. 6 is disposed over encapsulating coating 4 and detector substrate 1, a gap is disposed between moisture resistant cover 2 and encapsulating coating 4. The gap is disposed between moisture resistant cover 2 and encapsulating coating 4 to have a width typically in a range between about 25 microns and about 125 microns. 

    PNG
    media_image2.png
    364
    605
    media_image2.png
    Greyscale

Homma et al (US 2013/0313667 A1) discloses a radiation detector, comprising: a manufacturing process after a reflective film 14 is applied, at a drying stage (in the sample of Comparative example 2), film floating (the state in which peeling occurs and produces a gap) occurred between the CsI:Tl film of the scintillator layer 13 and the surface of the array substrate 12. This state of film floating was such that the film was peeled off even by small vibration. The film failed to withstand the subsequent process.

    PNG
    media_image3.png
    391
    692
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/